DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, 10-16, 21 and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-12, 14-16, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyndall et al. (US 2021/0219997).
 	Regarding claim 1, Tyndall et al. disclose a drill assembly comprising a tube (50)extending along a longitudinal axis (considered the central longitudinal axis); a cutting tool (32, figures 13, 16) positioned within the tube (figure 15) and rotatable and slidably movable along the longitudinal axis relative to the tube of the drill assembly and drivable to cut an object (¶68); a pressure loaded drive control assembly (42 + 46 + 48) configurable in an active configuration (¶68) and an inactive configuration (¶69), in the active configuration the pressure loaded drive control assembly transfers energy from a motor (28, ¶56, ¶58, ¶64) to the cutting tool to drive the cutting tool (¶68), in the inactive configuration the pressure loaded drive control assembly prevents energy transfer from the motor to the cutting tool (¶69); and a biasing member (46) of the pressure loaded drive control assembly configured to bias the pressure loaded drive control assembly in the inactive configuration (¶69); wherein depressing the cutting tool against the object applies a load to the cutting tool to move the cutting tool along the longitudinal axis in a first direction relative to the tube (¶68) and moves the pressure loaded drive control assembly from the inactive configuration to the active configuration to rotate the cutting tool relative to the tube (¶68); and wherein the biasing member moves the cutting tool along the longitudinal axis in a second direction relative to the tube that is opposite to the first direction and returns the pressure loaded drive control assembly to the inactive configuration from the active configuration when the load is no longer applied to the cutting tool (¶69).
 	Regarding claim 2, Tyndall et al. disclose the cutting tool is configured to cut bone or a non-anatomical object (¶70).
 	Regarding claim 4, Tyndall et al. disclose the cutting tool is one of a bur, a bit, and a saw (32, figures 13, 16).
 	Regarding claim 5, Tyndall et al. disclose the pressure loaded drive control assembly includes a driven member (60, 62) movable with the cutting tool to drive the cutting tool, the driven member moves in unison with the cutting tool along the longitudinal axis relative to the tube of the drill assembly (¶68).
 	Regarding claim 6, Tyndall et al. disclose the biasing member includes a spring (46).
 	Regarding claim 27, Tyndall et al. disclose wherein the driven member (60, 62) is connected to a bearing case (48) having a radially extending flange (52) and the spring (46) is configured to engage the flange to bias the drive member in the inactive configuration (indirectly via 42 & 48).

 	Regarding claim 7, Tyndall et al. disclose a drill assembly including a cutting tool (32) slidably movable along a longitudinal axis of the drill assembly (considered the central longitudinal axis) and actuatable to cut an object, the drill assembly comprising a drive member (38) configured to be driven by a motor (28, ¶56, ¶58, ¶64); a driven member (60, 62) in cooperation with the cutting tool, the driven member movable along the longitudinal axis between an active position (¶68)and an inactive position (¶69), in the active position the driven member is in cooperation with the drive member to transfer energy from the motor to the cutting tool to actuate the cutting tool (¶68), in the inactive position the driven member is spaced apart from the drive member such that the cutting tool is not actuated (¶69); and a biasing member (46) positioned about the driven member and not the drive member that biases the driven member in the inactive position relative to the drive member (figure 15); wherein depressing the cutting tool against the object to be cut applies a load to the cutting tool to axially move the cutting tool and the driven member along the longitudinal axis in a first direction, which moves the driven member from the inactive position to the active position (¶68-69); and wherein when the load is not applied to the cutting tool, the biasing member moves the cutting tool and the driven member axially along the longitudinal axis in a second direction that is opposite to the first direction, which returns the driven member to the inactive position from the active position (¶68-69).
 	Regarding claim 8, Tyndall et al. disclose the cutting tool is configured to cut bone or a non-anatomical object (¶70).
 	Regarding claim 10, Tyndall et al. disclose the cutting tool is one of a bur, a bit, and a saw (32, figures 13, 16).
 	Regarding claim 11, Tyndall et al. disclose the driven member moves in unison with the cutting tool (¶68).
 	Regarding claim 12, Tyndall et al. disclose the biasing member includes a spring (46).
 	Regarding claim 14, Tyndall et al. disclose the driven member and the drive member each include friction surfaces (60, 62) in cooperation with each other when the driven member is in the active position (¶68).
 	Regarding claim 15, Tyndall et al. discloses the drive member, the driven member, and the biasing member are arranged in a common housing (50) removably connected to an attachment of the drill assembly, wherein the common housing does not rotate when the drive member is in the active position (figures 13, 16, ¶66-70).
 	Regarding claim 16, Tyndall et al. discloses the tool (32) extends directly from the driven member through a non-rotating tube (50, figures 13-16). 	Regarding claim 28, Tyndall et al. disclose the biasing member (46) engages a radially extending flange (52) of a case (48) to bias the driven member in an inactive position (indirectly via 42 & 48, figure 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tyndall et al. (US 2021/0219997) in view of Tsai et al. (US 2016/0081775).
 	Regarding claim 13, Tyndall et al. disclose the claimed invention including the driven member (60, 62) has a male projection (62) and the drive member (28) has a female recess (44) which meshes with the male projection in an active position (¶68) and are spaced apart from one another in the inactive position (¶69). 	However, Tyndall et al. fail to expressly teach or disclose the meshing elements are driven gear teeth and drive gear teeth that selectively engage one another in the active position and are spaced apart from one another in the inactive position.
 	Tsai et al. disclose a drill assembly (figure 3)  having a cutting tool (4) a biasing member (5), a drive member (3) configured to be driven by a motor (H, figure 4, ¶49-50, ¶52) having drive gear teeth (322) and a driven member (4) having drive gear teeth (431), wherein when in an active position (figure 5) the driven gear teeth mesh with the drive gear teeth (figure 5) and in an inactive position (figure 4) the driven gear teeth are spaced apart from the drive gear teeth (figure 4) to transfer or stop transfer of energy from the motor to the cutting tool (¶51).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the driven and drive members to have engaging teeth instead of a male projection engaging a female recess as it is a known alternative configuration for transferring energy from a drive shaft to a driven shaft.
  
 	Regarding claim 21, Tyndall et al. disclose a drill assembly configured to allow a cutting tool (32) to slidably move along a longitudinal access axis (considered the central longitudinal axis) of the drill assembly and actuatable to cut an object, the drill assembly comprising a drive member (38) configured to be driven by a motor (28, ¶56, ¶58, ¶64), the drive member having a drive shaft (38) and a drive gear head (42); a driven member (60, 62) configured to cooperate with the cutting tool, the driven member moveable along the longitudinal axis between an active position (¶68) and inactive position (¶69), the drive driven member having a driven gear head (62); and a biasing member (46) configured to bias the driven member in at least one of the active position or the inactive position (¶68-69); and a bearing (52) positioned on a bearing case (48), the bearing case slidable along the longitudinal axis and the bearing case including a bearing flange (52 is a bearing flange on the case) extending radially out from the bearing case (figures 13-17), the biasing member engaging the bearing case at the bearing flange to bias the driven member in the inactive position (indirectly via 42 & 48); wherein the driven member (38) is connected to the bearing case and moves along the longitudinal axis with the bearing case (¶68-69). 	Further, Tyndall et al. disclose the driven member (60, 62) has a male projection (62) and the drive member (28) has a female recess (44) which meshes with the male projection in an active position (¶68) and are spaced apart from one another in the inactive position (¶69). 	However, Tyndall et al. fail to expressly teach or disclose the meshing elements are driven gear teeth and drive gear teeth that selectively engage one another in the active position and are spaced apart from one another in the inactive position.
 	Tsai et al. disclose a drill assembly (figure 3)  having a cutting tool (4) a biasing member (5), a drive member (3) configured to be driven by a motor (H, figure 4, ¶49-50, ¶52) having drive gear teeth (322) and a driven member (4) having drive gear teeth (431), wherein when in an active position (figure 5) the driven gear teeth mesh with the drive gear teeth (figure 5) and in an inactive position (figure 4) the driven gear teeth are spaced apart from the drive gear teeth (figure 4) to transfer or stop transfer of energy from the motor to the cutting tool (¶51).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the driven and drive members to have engaging teeth instead of a male projection engaging a female recess as it is a known alternative configuration for transferring energy from a drive shaft to a driven shaft.
 	Regarding claim 24, Tyndall et al. disclose the device further comprising the cutting tool (32).
 	Regarding claim 25, Tyndall et al. disclose the device further comprising a body (50) housing the drive member, the driven member, and the biasing member, wherein the body does not rotate when in the active position (figures 13-16, ¶66-70).
 	Regarding claim 26, Tyndall et al. disclose the cutting tool is configured to rotate and axially move relative to the body (¶68).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775